Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
 Claim 7, 23 objected to because of the following informalities: the claim recites a release parameter twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-17, 19-32 rejected under 35 U.S.C. 103 as being unpatentable over Lamborne: 7571014 (of record and hereinafter Lam) further in view of Mihelich: 20070025559 (of record) hereinafter Mihe and further in view of Dyer: 20060222185 (of record).

Regarding claim 1, 17
Lam teaches:
a computing system configured to communicate with one or more playback devices via the Internet (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 1, 2A, 2C, 7D: a set of networked playback devices operable upon a LAN wherein each/any of the devices operates to communicate with an internet media source as well as with each/any of the other local devices: “computing device can download audio sources from the Internet and store the downloaded sources locally for sharing with other devices on the Internet or the network”); and 
a playback device comprising: 
at least one processor (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-7-23; c25; Fig 1, 2A, 2C, 7D: each any of the playback devices comprises at least a processor 204); 
at least one network interface configured to communicatively connect the playback device to a local area network (LAN) (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-7-23; c25; Fig 1, 2A, 2C, 7D: each any of the playback devices comprises at least a network interface 202 operable to connect with local devices as well as media servers on the internet);
one or more speakers (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-7-23; c25; Fig 1, 2A, 2C, 7D: each any of the playback devices comprises at an amplifier and a set of speakers); and 

receive a media from the computing system via the Internet wherein the sound profile includes one or more audio playback settings (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 1, 2A, 2C, 7D: each/any of the networked playback devices operable upon the LAN can download audio sources from the Internet and store the downloaded sources locally for sharing with other devices on the Internet or the network)
determine, based on the received media, one or more audio playback settings that, when implemented by the playback device, affect sound output by the playback device via the one or more speakers (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 1, 2A, 2C, 7D: each/any networked playback devices as well as a local controller operate to control at least a volume of playback for a determined media)
play back the audio content via the one or more speakers according to the determined one or more audio playback settings (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 1, 2A, 2C, 7D: a media is output by each/any media player at a volume determined for said media player)
while playing audio content via the one or more speakers according to the determined one or more audio playback settings, adjust at least one audio playback setting of the determined one or more audio playback settings (Lam: Col 1:33-1:49, 2:23-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 1, 2A, 2C, 7D: volume may be adjusted as desired);

Lam teaches the retrieval of a media from a WAN such as the internet said media including an MP3 but does not explicitly discuss the retrieval of a sound profile from the internet said profile operable to instantiate particular playback settings after determining the one or more audio playback settings of the received sound profile, and thereafter determine audio content for playback, wherein the audio content is received independently from the sound profile;
In a related field of endeavor consider Mihe which teaches a playback system (Mihe: Abstract: ¶ 39-50; Fig 2: playback device in the form of audio signal processor 206 coupled to speakers 204) comprising: at least one processor (Mihe: Abstract: ¶ 39-50; Fig 2: such as spatial processor, crossover, etc. embodiable  upon a DSP, FPGA, etc.) at least one network interface configured to communicatively connect the playback device to a local area network (LAN) (Mihe: ¶ 6-10, 68, etc.; Fig 3: a parameter communication interface allows for download of configuration files for adjusting the tuning of the system, the tuning including equalization delay and filtering parameters); 
one or more speakers (Mihe: Fig 2: speakers 204); the system operable to: 
receive a sound profile from the network, wherein the sound profile includes one or more audio playback settings (Mihe: ¶ 6-10, 39-50, 68, 163, etc.; Fig 2, 3: download of a setup file configures the system by adjusting the tuning of the system, the tuning including 
6determine one or more audio playback settings of the received sound profile that, when implemented by the playback device, affect sound output by the playback device via the one or more speakers (Mihe: ¶ 6-10, 39-50, 56-58, 60-63, 68, 163, etc.; Fig 2, 3: download of a setup file configures the system by adjusting the tuning of the system, the tuning including equalization delay, gain, and filtering parameters such as a transfer function matrix by which the speakers are equalized or otherwise adjusted); 
after determining the one or more audio playback settings of the received sound profile, determine audio content for playback, wherein the audio content is received independently from the sound profile (Mihe: ¶ 6-10, 39-50, 60-63. 68, 163, etc.; Fig 2, 3,: audio content and processing parameters received separately and are independently instantiable); 
play back the audio content via the one or more speakers according to the determined one or more audio playback settings (Mihe: ¶ 35-50, 60-63; Fig 2: audio signals input from audio source 202 are processed by processor 206 and used to drive speakers 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt the Lam speaker, system, method, etc. to include the Mihe adjustable parameters. The average skilled practitioner would have been motivated to do so for the purpose of enabling adaptive control over an increased set of playback characteristics and would have expected predictable results therefrom.
Lam in view of Mihe does not explicitly teach the receipt of the sound profile data from a computing system via the Internet. 
In a related field of endeavor Dyer teaches a speaker, control system and method, wherein the speaker output is configured and updated using a look up table downloaded from 

Regarding claim 3, 19
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the sound profile corresponds to a particular genre of audio content. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that adjusting an equalization and/or volume level of audio based on a particular genre would have comprised an obvious inclusion. 

Regarding claim 4, 20
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein program instructions that are executable by the at least one processor such that the playback device is configured to determine the audio content for playback comprise program instructions that are executable by the at least one processor such that the playback device is configured to: receive a command to play audio content from a controller device communicatively connected to the 

Regarding claim 5, 21
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the one or more audio playback settings comprises a gain. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: coordinator adjusts audio parameters of playback devices over a network, wherein the adjustments comprise comprises at least volume, equalization, etc. parameter adjustments); (Mihe: ¶ 6-10, 39-50, 56-58, 60-63, 68, 163, etc.; Fig 2, 3: setup parameters include gain)

Regarding claim 6, 22
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the one or more audio playback settings comprises an equalization setting. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: coordinator adjusts audio parameters of playback devices over a network, wherein the adjustments comprise comprises at least volume, equalization, etc. parameter adjustments); (Mihe: ¶ 6-10, 39-50, 56-58, 60-63, 68, 163, etc.; Fig 2, 3: setup parameters include EQ)

Regarding claim 7, 23
Lam in view of Mihe in view of Dyer teaches or suggests:


Regarding claim 8, 24
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the program instructions that are executable by the at least one processor such that the playback device is configured to adjust at least one of the determined one or more audio playback settings and thereby generate a modified sound profile comprising program instructions that are executable by the at least one processor such that the playback device is configured to adjust the at least one of the determined one or more audio playback settings without receiving a command from a controller device to adjust the at least one of the determined one or more audio playback settings. (Lam: Col 8:19-8:38; Fig 2C: method, steps, modules, etc. executed by the without a user input via the user interface to achieve desired tasks.)

Regarding claim 9, 25

A system, playback device, suitably encoded instructions and method, further comprising program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: 
while playing back the audio content via the one or more speakers according to the adjusted one or more audio playback settings, receive one or more commands to further adjust the adjusted one or more audio playback settings. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: coordinator adjusts audio parameters of playback devices over a network, wherein the adjustments comprise comprises at least volume, equalization, etc. parameter adjustments, the system and method for coordinating the subordinate devices operates iteratively to perform first, second, etc. adjustments over the duration of a playback session)

Regarding claim 10, 26
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the program instructions that are executable by the at least one processor such that the playback device is configured to receive one or more commands to further adjust the adjusted one or more audio playback settings comprise program instructions that are executable by the at least one processor such that the playback device is configured to receive one or more commands to adjust the adjusted one or more audio playback settings from a controller device configured to control the playback device. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: coordinator adjusts audio parameters of playback devices over a network, wherein the adjustments comprise comprises at least volume, equalization, etc. parameter adjustments, the 

Regarding claim 11, 27
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the sound profile is a first sound profile, the system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: 
while playing back the audio content via the one or more speakers according to the adjusted one or more audio playback settings of the first sound profile, receive a second sound profile from the computing system via the Internet; and after receiving the second sound profile from the computing system via the Internet, play back the audio content according to one or more determined audio playback settings of the second sound profile (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: coordinator adjusts audio parameters of playback devices over a network, wherein the adjustments comprise comprises at least volume, equalization, etc. parameter adjustments, the system and method for coordinating the subordinate devices operates iteratively to perform first, second, etc. adjustments over the duration of a playback session); (Smith: ¶ 6-16, 27-34, 50-54; Fig 1, 7: subsequent receipt of a second, etc. media additionally comprises receipt of respective second, etc. media profiles bearing data direction output equalization comprising particular gain coefficients with respect to a particular frequency bands).

Regarding claim 12, 28

A system, playback device, suitably encoded instructions and method, further comprising program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: 
while playing back the audio content via the one or more speakers according to the adjusted one or more audio playback settings, determine whether to continue using the adjusted one or more audio playback settings; in response to determining to continue using the adjusted one or more audio playback settings, continue to use the adjusted one or more audio playback settings at the playback device; and in response to determining not to continue using the adjusted one or more audio playback settings, further adjust the adjusted one or more audio playback settings at the playback device (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: a user may choose to listen to a media using the playback settings as extant or as recently adjusted or may further adjust a playback setting); (Mihe: ¶ 6-10, 39-50, 56-58, 60-63, 68, 163, etc.; Fig 2, 3: setup or configuration parameters, sets thereof, may be downloaded to the device should a user require adjustment of particular settings).

Regarding claim 13
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, further comprising: a content server configured to transmit the audio content to the playback device. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: content received from a server or other remote, streaming, etc. audio system, service, etc.), wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to determine the audio content for playback comprise program instructions that are executable by the at least one processor such that the first playback device is configured to receive the audio content from the content server (Lam: Col 14:6-14:30; Fig7A-C: such as by operation of user interface of figures 7A-C).

Regarding claim 14
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the at least one processor is at least one first processor, the non-transitory computer-readable medium is a first non-transitory computer readable medium, and wherein the computing system comprises: at least one second processor; and a second non-transitory computer-readable medium; and program instructions stored on the second non-transitory computer-readable medium that are executable by the at least one second processor such that the computing system is configured to: store a plurality of sound profiles; receive a request for the sound profile from the playback device; and in response to receiving the request for the sound profile from the playback device, transmit the sound profile to the playback device. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: coordinator adjusts audio parameters of playback devices over a network, wherein the adjustments comprise comprises at least volume, equalization, etc. parameter adjustments, the system and method for coordinating the subordinate devices operates iteratively to perform first, second, etc. adjustments over the duration of a playback session); (Mihe: ¶ 6-10, 39-50, 56-58, 60-63, 68, 163, etc.; Fig 2, 3: setup or configuration parameters, sets thereof, may be downloaded to the device from a database thereof); (Dyer: ¶ 52; Fig 16: speaker output is configured and updated using a look up table downloaded from the internet). Further, Examiner has taken official notice which Applicant has failed to timely and explicitly travers and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that computing devices remote and internet connected to a local playback system to transmit a plurality of media to the local playback system wherein the media at least comprises audio data and audio configuration profile data would have comprised an obvious inclusion.  

Regarding claim 15, 29
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the playback device is a first playback device, wherein the system further comprises a second playback device, and wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the audio content via the one or more speakers according to the determined one or more audio playback settings comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the audio content via the one or more speakers according to the determined one or more audio playback settings in synchrony with the second playback device; and 
wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the audio content via the one or more speakers according to the adjusted one or more audio playback settings comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the audio content via the one or more speakers according to the adjusted one or more audio playback settings in synchrony with the second playback device (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: content received from a server or other remote, streaming, etc. audio system, service, etc. played back synchronously on a plurality of first, second, etc. playback devices said devices operably adjusted by the operations upon/by the coordinating device /controller and/or based on distributing all or portions of the Smith sound settings to each/any device).

Regarding claim 16, 30
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to adjust at least one of the determined one or more audio playback settings comprise program instructions that are executable by the at least one processor such that the first playback device is configured to adjust at least one of the determined one or more audio playback settings of (i) the first playback device and (ii) the second playback device (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; c25; Fig 2C, 7D: content received from a server or other remote, streaming, etc. audio system, service, etc. played back synchronously on a plurality of first, second, etc. playback devices said devices operably adjusted by the operations upon/by the coordinating device/controller and/or based on distributing all or portions of the Smith sound settings to each/any device).

Regarding claim 31
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein the one or more audio playback settings comprises at least a quality factor setting. Please see above claims 7, 23. Examiner has taken uncontested official notice in the office action of 6/4/21. Applicant has failed to timely and explicitly traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the recited quality, delay and limiter parameters would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of enabling a content producer or consumer 

Regarding claim 32
Lam in view of Mihe in view of Dyer teaches or suggests:
A system, playback device, suitably encoded instructions and method, wherein: the program instructions that are executable by the at least one processor such that the playback device is configured to determine the audio content for playback comprise program instructions that are executable by the at least one processor such that the playback device is configured to: identify previously-paused audio content; and the program instructions that are executable by the at least one processor such that the playback device is configured to play back the audio content via the one or more speakers according to the determined one or more audio playback settings comprise program instructions that are executable by the at least one processor such that the playback device is configured to: play back the previously-paused audio content according to the determined one or more audio playback settings. Examiner takes official notice that the operation of a pause button to pause and unpause a previously paused user determined content was well known in the art before the effective filing date and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of  imparting the expected functionality to the play/pause button of the Lam in view of Mihe in view of Dyer system and method such as that depicted in Lam Figures 2B, 7A-C and described in Lam: Col 8:3-8:8.

Response to Arguments

Applicant’s arguments in concert with amended claims, see Remarks and Claims, filed 9/3/21, with respect to the rejection(s) of claim(s) 1-30 under 35 USC 103 over Lambourne and Smith have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lambourne, Mihelich and Dyer.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654